Exhibit 10.03

INTELLECTUAL PROPERTY SECURITY AGREEMENT

dated as of

June 17, 2016

among

WEST CORPORATION,

THE OTHER GRANTORS IDENTIFIED HEREIN

and

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I Definitions   

SECTION 1.01. Indenture

     1   

SECTION 1.02. Other Defined Terms

     2    ARTICLE II Security Interests   

SECTION 2.01. Security Interest

     4   

SECTION 2.02. Representations and Warranties

     6   

SECTION 2.03. Covenants

     8   

SECTION 2.04. As to Intellectual Property Collateral

     9    ARTICLE III Remedies   

SECTION 3.01. Remedies Upon Default

     11   

SECTION 3.02. Application of Proceeds

     12   

SECTION 3.03. Grant of License to Use Intellectual Property

     13    ARTICLE IV Indemnity, Subrogation and Subordination   

SECTION 4.01. Indemnity

     13   

SECTION 4.02. Contribution and Subrogation

     13   

SECTION 4.03. Subordination

     14    ARTICLE V Miscellaneous   

SECTION 5.01. Notices

     14   

SECTION 5.02. Waivers; Amendment

     14   

SECTION 5.03. Collateral Agent’s Fees and Expenses; Indemnification

     15   

SECTION 5.04. Successors and Assigns

     15   

SECTION 5.05. Survival of Agreement

     15   

SECTION 5.06. Counterparts; Effectiveness; Several Agreement

     15   

SECTION 5.07. Severability

     16   

SECTION 5.08. [Reserved]

     16   

SECTION 5.09. GOVERNING LAW

     16   

SECTION 5.10. WAIVER OF RIGHT TO JURY TRIAL

     17   

SECTION 5.11. Headings

     17   

SECTION 5.12. Security Interest Absolute

     17   

SECTION 5.13. Termination or Release

     17   

SECTION 5.14. Intercreditor Agreements Govern

     18   

SECTION 5.15. Additional Grantors

     18   

SECTION 5.16. General Authority of the Collateral Agent

     19   

SECTION 5.17. Collateral Agent Appointed Attorney-in-Fact

     19   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Schedules   

Schedule I

  

Subsidiary Parties

Schedule II

  

Intellectual Property

Exhibits   

Exhibit I

  

Form of Supplement

Exhibit II

  

Form of Short Form Intellectual Property Agreement



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of June 17, 2016, among WEST
CORPORATION (the “Company”), the other Grantors identified herein, including
Grantors that become party hereto pursuant to Section 5.15, and U.S. BANK,
NATIONAL ASSOCIATION, as Collateral Agent for the Secured Parties (as defined
below) (in such capacity, the “Collateral Agent”).

Reference is made to the Indenture, dated as of June 17, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Company, the Guarantors from time to time party thereto, the Collateral
Agent and U.S. Bank National Association, as trustee (in such capacity, the
“Trustee”).

W I T N E S S E T H:

WHEREAS, pursuant to the Indenture, the Company has issued or will issue
$400,000,000 principal amount of its 4.750% senior secured notes due 2021
(together with any Additional Notes issued pursuant to the Indenture, the
“Notes”) upon the terms and subject to the conditions set forth therein;

WHEREAS, pursuant to the Indenture, each Guarantor party thereto has
unconditionally and irrevocably guaranteed, as primarily obligor and not merely
as surety, to the Trustee, for the benefit of the Secured Parties, the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations;

WHEREAS, each Grantor will derive substantial benefits from the issuance of the
Notes, and each is, therefore, willing to enter into this Agreement; and

WHEREAS, this Agreement is made by the Grantors in favor of the Collateral Agent
for the benefit of the Secured Parties to secure the payment and performance in
full when due of the Secured Obligations.

NOW, THEREFORE, in consideration of the premises and to induce the Holders to
purchase the Notes, the Grantors hereby agree with the Collateral Agent, for the
benefit of the Secured Parties, as follows:

ARTICLE I

Definitions

SECTION 1.01. Indenture. (a) Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Indenture. All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.



--------------------------------------------------------------------------------

(b) The rules of construction specified in Section 1.04 of the Indenture also
apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 2.04(c).

“Agreement” means this Intellectual Property Security Agreement.

“Claiming Party” has the meaning assigned to such term in Section 4.02.

“Collateral” has the meaning assigned to such term in Section 2.01(a).

“Contributing Party” has the meaning assigned to such term in Section 4.02.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings and pending applications for registration in the
United States Copyright Office, including those registrations listed on Schedule
II.

“Grantor” means the Company and each Subsidiary Party.

“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Intellectual Property” means all United States or foreign intellectual and
similar property of every kind and nature now owned or hereafter acquired by any
Grantor, including, without limitation, inventions, designs, Patents,
Copyrights, Licenses, Trademarks, trade secrets, confidential or proprietary and
technical and business information, know how or other similar data or
information, software and databases and all embodiments or fixations thereof and
related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing and all rights to sue at law or in equity
for any infringement or other violation thereof, including the right to receive
all proceeds and damages therefrom.

 

2



--------------------------------------------------------------------------------

“Intellectual Property Collateral” means Collateral consisting of Intellectual
Property.

“Intellectual Property Security Agreement Supplement” means an instrument in the
form of Exhibit I hereto.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement with regard to Intellectual Property to
which any Grantor is a party, including those listed on Schedule II.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Issuer and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Issuer or the Guarantors (taken as a whole)
to perform their respective payment obligations under any Notes Document to
which the Issuer or any of the Guarantors is a party or (c) a material adverse
effect on the rights and remedies of the Holders, taken as a whole, under any
Notes Document.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office, including those
registrations and applications listed on Schedule II, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

“Secured Obligations” means any principal, premium, interest, fees, expenses
(including any interest, fees and expenses accruing after the commencement of
any bankruptcy, reorganization or similar proceeding by or against any Grantor,
whether or not such interest, fees or expenses are an allowed or allowable claim
in such proceeding), penalties, indemnifications, reimbursements, damages and
other liabilities,

 

3



--------------------------------------------------------------------------------

and guarantees of payment of such principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities (including any
fees or expenses owed to the Trustee or the Collateral Agent, in their
respective capacities as such) by any Grantor, payable or arising under any of
the Indenture, the Notes, this Agreement and the other Notes Documents.

“Secured Parties” means, collectively, (i) the Holders, (ii) the Trustee,
(iii) the Collateral Agent and (iv) any successors, indorsees, transferees and
assigns of any of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 2.01(a).

“Subsidiary Parties” means (a) each Guarantor identified on Schedule I and
(b) each other Guarantor that is a Restricted Subsidiary that becomes a party to
this Agreement as a Subsidiary Party after the Issue Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, company names, and other source or business
identifiers, trade dress, logos, designs and general intangibles of like nature,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office, including those registrations and
applications listed on Schedule II, (b) all extensions and renewals thereof and
(c) all goodwill of the business associated therewith or symbolized thereby.

ARTICLE II

Security Interests

SECTION 2.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, including the
Guarantees, each Grantor hereby pledges to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”):

 

  (i) all Copyrights;

 

4



--------------------------------------------------------------------------------

  (ii) all Patents;

 

  (iii) all Trademarks;

 

  (iv) all Licenses;

 

  (v) all other Intellectual Property; and

 

  (vi) all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any
Intellectual Property of a Grantor arising under or evidenced by any contract,
lease, instrument, license or other document if (but only to the extent that)
the grant of a security interest therein would (x) constitute a violation of a
valid and enforceable restriction in respect of such Intellectual Property in
favor of a third party or under any law, regulation, permit, order or decree of
any governmental authority, unless and until all required consents shall have
been obtained (for the avoidance of doubt, the restrictions described herein are
not negative pledges or similar undertakings in favor of a lender or other
financial counterparty) or (y) expressly give any other party in respect of any
such contract, lease, instrument, license or other document, the right to
terminate its obligations thereunder, provided, however, that the limitation set
forth in this proviso above shall not affect, limit, restrict or impair the
grant by a Grantor of a security interest pursuant to this Agreement in any such
Collateral to the extent that an otherwise applicable prohibition or restriction
on such grant is rendered ineffective by any applicable law, including the
Uniform Commercial Code of any applicable jurisdiction.

Notwithstanding any provision of this Agreement to the contrary, the Security
Interest shall not include any application for a Trademark that would be deemed
invalidated, canceled or abandoned due to the grant and/or enforcement of such
Security Interest, including, without limitation, all United States Trademark
applications that are based on an intent-to-use, unless and until such time that
the grant and/or enforcement of the Security Interest will not affect the status
or validity of such Trademark.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time (but the
Collateral Agent shall not be required) to file in any relevant jurisdiction any
initial financing statements with respect to the Collateral or any part thereof
and amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor. Each Grantor agrees
to provide such information to the Collateral Agent promptly upon request.

 

5



--------------------------------------------------------------------------------

The Collateral Agent is further authorized (but the Collateral Agent shall not
be required) to file with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office) a short form
intellectual property agreement in the form attached hereto as Exhibit II and
such other documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, and naming any Grantor or the Grantors as
debtors and the Collateral Agent as secured party. Upon reasonable request, each
Grantor agrees to promptly execute and deliver or otherwise authenticate such
documents.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

SECTION 2.02. Representations and Warranties. Each Grantor jointly and severally
represents and warrants, as to itself and the other Grantors, to the Collateral
Agent and the Secured Parties that:

(a) Subject to Liens permitted by Section 4.12 of the Indenture, each Grantor
has good and valid rights in and title to the Collateral with respect to which
it has purported to grant a Security Interest hereunder and has full power and
authority to grant to the Collateral Agent the Security Interest in such
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person other than any consent or approval that has been obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Issue
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations prepared based upon the information provided in the Perfection
Certificate for filing in each governmental, municipal or other office specified
in Schedule 4 to the Perfection Certificate (or specified by notice from the
Company to the Collateral Agent after the Issue Date), are all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in Collateral consisting of United
States Patents, Trademarks and Copyrights) that are necessary to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or

 

6



--------------------------------------------------------------------------------

reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. Each
Grantor represents and warrants that fully executed agreements in the form
hereof and containing descriptions of all Collateral consisting of Intellectual
Property with respect to United States issued Patents (and Patents for which
United States applications are pending), United States registered Trademarks
(and Trademarks for which United States registration applications are pending)
and United States registered Copyrights have been delivered to the Collateral
Agent to be promptly filed by the Company for recording by the United States
Patent and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Collateral consisting of
registrations or applications for registration of Patents and Trademarks, and
registrations for Copyrights, to the extent to which a security interest may be
perfected by filing, recording or registration of such interest in the United
States, and, to the Grantors’ knowledge, no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than (a) such filings or other actions as are required under the Uniform
Commercial Code and (b) such actions as are necessary to perfect the Security
Interest with respect to any Collateral consisting of registrations or
applications for registration of Patents and Trademarks, and registrations for
Copyrights, acquired or developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Collateral securing the payment and performance of the Secured
Obligations, including the Guarantees, (ii) subject to the filings described in
Section 2.02(b) hereof, a perfected security interest in all Collateral to the
extent to which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States
pursuant to the Uniform Commercial Code and (iii) a security interest that shall
be perfected in all Patents, Trademarks and Copyrights to the extent to which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, within the three-month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the one month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205. The Security Interest is and shall be prior to any other Lien on
any of the Collateral, other than (i) any nonconsensual Lien that is expressly
permitted pursuant to Section 4.12 of the Indenture and has priority as a matter
of law and (ii) Liens expressly permitted pursuant to Section 4.12 of the
Indenture.

(d) The Collateral is owned by the Grantors free and clear of any Lien, except
for Liens expressly permitted pursuant to Section 4.12 of the Indenture. None of
the Grantors has filed or consented to the filing of (i) any financing statement
or analogous document under the Uniform Commercial Code or any other applicable
laws covering any Collateral, (ii) any assignment in which any Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with the United

 

7



--------------------------------------------------------------------------------

States Patent and Trademark Office or the United States Copyright Office or
(iii) any assignment in which any Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 4.12 of the Indenture.

SECTION 2.03. Covenants. (a) The Company agrees to notify the Collateral Agent
in writing promptly, but in any event within ten (10) Business Days, after any
change (i) in the legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, or (iii) in the jurisdiction
of organization of any Grantor and take all actions, including the filing of UCC
financing statement amendments, required to continue the perfection of the
Collateral Agent’s security interest in the Collateral of such Grantor at all
time following such change.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to material Collateral against all
Persons and to defend the Security Interest of the Collateral Agent in such
material Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 4.12 of the Indenture; provided that nothing in
this Agreement shall prevent any Grantor from disposing of or discontinuing the
operation or maintenance of any of its assets or properties if such disposal or
discontinuance is (x) determined by such Grantor to be desirable in the conduct
of its business and not materially adverse to the Lenders and (y) permitted by
the Indenture.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 4.03 of the Indenture,
the Company shall deliver to the Collateral Agent a certificate executed by the
Company setting forth the information required pursuant to Schedules 1(a), 1(c),
1(e), 1(f) and 2(b) of the Perfection Certificate or confirming that there has
been no change in such information since the date of such certificate or the
date of the most recent certificate delivered pursuant to this Section 2.03(c).

(d) Each Grantor agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such further instruments and documents and take all such actions necessary
or as the Collateral Agent (acting at the direction of a majority of Holders)
may from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements or other documents in connection
herewith or therewith; provided, however that the delivery or recordation of
recordable security documents in non-U.S. jurisdictions is not required. If any
amount payable under or in connection with any of the Collateral that is in
excess of $5,000,000 shall be or become evidenced by any promissory note or
other instrument, subject to Section 2.09 of the Pari Passu Intercreditor
Agreement, such note or instrument shall be promptly pledged and delivered to
the Collateral Agent, for the benefit of the Secured Parties, duly endorsed in a
manner reasonably satisfactory to the Collateral Agent.

 

8



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule II or adding additional schedules
hereto to specifically identify any asset or item that may constitute registered
Copyrights, Patents or Trademarks; provided that any Grantor shall have the
right, exercisable within ten (10) Business Days after it has been notified by
the Collateral Agent of the specific identification of such Collateral, to
advise the Collateral Agent in writing of any inaccuracy of the representations
and warranties made by such Grantor hereunder with respect to such Collateral.
Each Grantor agrees that it will use its commercially reasonable efforts to take
such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct in all material respects with
respect to such Collateral within thirty (30) days after the date it has been
notified of the specific identification of such Collateral.

(e) At its option, subject to the Pari Passu Intercreditor Agreement, the
Collateral Agent (at the written direction of a majority of Holders) may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral and not
permitted pursuant to Section 4.12 of the Indenture, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Indenture or this Agreement within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent within
ten (10) days after demand for any payment made or any reasonable expense
incurred by the Collateral Agent pursuant to the foregoing authorization.
Nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Notes
Documents.

(f) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

SECTION 2.04. As to Intellectual Property Collateral. (a) Except to the extent
failure to act could not reasonably be expected to have a Material Adverse
Effect, with respect to registration or pending application of each item of its
Intellectual Property Collateral for which such Grantor has standing to do so,
each Grantor agrees to take, at its expense, all commercially reasonable steps,
including, without limitation, in the U.S.

 

9



--------------------------------------------------------------------------------

Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authority located in the United States, to (i) maintain the
validity and enforceability of any registered Intellectual Property Collateral
(or applications therefor) necessary for the conduct of its business and
maintain such Intellectual Property Collateral in full force and effect and
(ii) pursue the registration and maintenance of each material Patent, Trademark,
or Copyright registration or application, now or hereafter included in such
Intellectual Property Collateral of such Grantor that is necessary for the
conduct of such Grantor’s business, including, without limitation, the payment
of required fees and taxes, the filing of responses to office actions issued by
the U.S. Patent and Trademark Office, the U.S. Copyright Office or other
governmental authorities, the filing of applications for renewal or extension,
the filing of affidavits under Sections 8 and 15 or the U.S. Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its material Intellectual Property Collateral that is necessary
for the conduct of its business is reasonably likely to lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or in case of a
trade secret, lose its competitive value); provided that nothing in this
Agreement shall prevent any Grantor from disposing of or discontinuing the
operation or maintenance of any of its assets or properties if such disposal or
discontinuance is (x) determined by such Grantor to be desirable in the conduct
of its business and not materially adverse to the Holders and (y) permitted by
the Indenture.

(c) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property Collateral after the Closing Date (“After-Acquired
Intellectual Property”), (i) the provisions of this Agreement shall
automatically apply thereto and (ii) any such After-Acquired Intellectual
Property and, in the case of Trademarks, the goodwill symbolized thereby, shall
automatically become part of the Intellectual Property Collateral subject to the
terms and conditions of this Agreement with respect thereto.

(d) Once every fiscal quarter of the Company, with respect to issued or
registered Patents (or published applications therefor), registered Trademarks
(or applications therefor), and registered Copyrights, in each case to the
extent such Patents, Trademarks and Copyrights are registered in the United
States and constitute Collateral, each Grantor shall sign and deliver to the
Collateral Agent an appropriate Intellectual Property Security Agreement with
respect to all applicable Intellectual Property owned by it as of the last day
of such period, to the extent that such Intellectual Property is not covered by
any previous Intellectual Property Security Agreement so signed and delivered by
it. In each case, it will promptly file such Intellectual Property Security
Agreement and any other necessary or reasonably desirable recordations with the
U.S. Copyright Office or the U.S. Patent and Trademark Office, as appropriate.

 

10



--------------------------------------------------------------------------------

(e) Nothing in this Agreement prevents any Grantor from discontinuing the use or
maintenance of any or its Intellectual Property Collateral to the extent
permitted by the Indenture if such Grantor determines in its reasonable business
judgment that such discontinuance is desirable in the conduct of its business.

ARTICLE III

Remedies

SECTION 3.01. Remedies Upon Default. Subject to the terms of the Pari Passu
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default, each Grantor agrees to deliver each item of Collateral to the
Collateral Agent on demand, and it is agreed that the Collateral Agent shall
have the right, at the same or different times, with respect to any Collateral
consisting of Intellectual Property, on demand, to cause the Security Interest
to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Collateral Agent (acting at the written
direction of a majority of Holders) shall determine (other than in violation of
any then-existing licensing arrangements to the extent that waivers cannot be
obtained), and, generally, to exercise any and all rights afforded to a secured
party with respect to the Secured Obligations under the Uniform Commercial Code
or other applicable law. Without limiting the generality of the foregoing, each
Grantor agrees that the Collateral Agent (acting at the written direction of a
majority of Holders) shall have the right, subject to the mandatory requirements
of applicable law and the notice requirements described below, to sell or
otherwise dispose of all or any part of the Collateral securing the Secured
Obligations at a public or private sale, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted. Notwithstanding the foregoing,
unless and until a “Statement of Use” or an “Amendment to Allege Use” has been
filed and accepted in the United States Patent and Trademark Office, it is
agreed that the Collateral Agent’s right to assign, transfer or convey any
Trademark Collateral for which an application is pending under Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051(b), or any of its successors or counterparts,
shall only be exercised if any such assignment, transfer or conveyance occurs in
connection with the transfer of the business (or the portion of the business) to
which such Trademark Collateral pertains and is made to the successor of that
business.

The Collateral Agent shall give the applicable Grantors ten (10) days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a

 

11



--------------------------------------------------------------------------------

public sale, shall state the time and place for such sale. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Collateral Agent may fix and state in the notice (if any)
of such sale. At any such sale, the Collateral, or portion thereof, to be sold
may be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court appointed receiver. Any sale pursuant to the provisions of this
Section 3.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 3.02. Application of Proceeds. Subject to the Pari Passu Intercreditor
Agreement, the Collateral Agent shall apply the proceeds of any collection or
sale of Collateral, including any Collateral consisting of cash, in accordance
with the Indenture.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.

 

12



--------------------------------------------------------------------------------

Upon any sale of Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

SECTION 3.03. Grant of License to Use Intellectual Property. In addition to the
Collateral Agent’s rights in Section 3.01 hereof, for the purpose of enabling
the Collateral Agent to exercise rights and remedies under this Agreement at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor shall, upon request by the Collateral Agent
(acting at the written direction of a majority of Holders) at any time after and
during the continuance of an Event of Default, grant to the Collateral Agent a
nonexclusive license to the extent that granting such license is permitted by
applicable law and under the terms of each License, to use, license or
sublicense any of the Collateral consisting of Intellectual Property now owned,
used or hereafter acquired or used by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. The use of such
license by the Collateral Agent may be exercised, at the option of the
Collateral Agent, during the continuation of an Event of Default; provided that
any license, sublicense or other transaction entered into by the Collateral
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of an Event of Default.

ARTICLE IV

Indemnity, Subrogation and Subordination

SECTION 4.01. Indemnity. In addition to all rights of indemnity and subrogation
as the Grantors may have under applicable law (but subject to Section 4.03
hereof), the Company agrees that in the event any assets of any Grantor (other
than the Company) shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part an obligation owed to any Secured Party,
the Company shall indemnify such Grantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.

SECTION 4.02. Contribution and Subrogation. Each Subsidiary Party (a
“Contributing Party”) agrees (subject to Section 4.03 hereof) that, in the event
assets of any other Subsidiary Party shall be sold pursuant to any Security
Document to satisfy any Obligation owed to any Secured Party and such other
Subsidiary Party (the “Claiming Party”) shall not have been fully indemnified by
the Company as provided in Section 4.01, the Contributing Party shall indemnify
the Claiming Party in an amount equal to the greater of the book value or the
fair market value of such assets, in each case multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Party on

 

13



--------------------------------------------------------------------------------

the date hereof and the denominator shall be the aggregate net worth of all the
Grantors on the date hereof (or, in the case of any Grantor becoming a party
hereto pursuant to Section 5.14 hereof, the date of the Intellectual Property
Security Agreement Supplement executed and delivered by such Grantor). Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 4.02 shall be subrogated to the rights of such Claiming Party to the
extent of such payment.

SECTION 4.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Grantors under Sections 4.01 and 4.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations. No failure on the part of the Company or any
Grantor to make the payments required by Sections 4.01 and 4.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Grantor with respect to its obligations
hereunder, and each Grantor shall remain liable for the full amount of the
obligations of such Grantor hereunder.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
(which notice states that it is delivered pursuant to this Section 4.03(b)), all
Indebtedness owed by it to any Subsidiary that is not a Loan Party shall be
fully subordinated to the indefeasible payment in full in cash of the Secured
Obligations.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 13.02 of the Indenture. All communications and notices hereunder to any
Grantor shall be given to it in care of the Company as provided in Section 13.02
of the Indenture.

SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent in exercising any right or power hereunder or under any other Notes
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent and under the other Notes Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 5.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Grantor in any case shall entitle any Grantor
to any other or further notice or demand in similar or other circumstances.

 

14



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of the Indenture.

SECTION 5.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be reimbursed of its
reasonable out-of-pocket expenses incurred hereunder as provided in the
Indenture.

(b) Without limitation of its indemnification obligations under the other Notes
Documents, each Grantor agrees to indemnify and hold harmless the Collateral
Agent in accordance with Section 7.07 of the Indenture.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Notes Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Notes Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 5.03 shall be payable within 10 days of written
demand therefor.

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors hereunder and in the other Notes Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Notes Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Notes Documents, regardless of any investigation
made by any Lender or on its behalf and notwithstanding that the Collateral
Agent may have had notice or knowledge of any Default or incorrect
representation or warranty, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Notes or any fee or any other
amount payable under any Notes Document is outstanding and unpaid (other than
contingent indemnification obligations to the extent not asserted).

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

15



--------------------------------------------------------------------------------

Delivery by telecopier of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Grantor and the Collateral Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Grantor, the Collateral Agent
and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Indenture. This Agreement shall be construed as a separate
agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

SECTION 5.07. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.08. [Reserved].

SECTION 5.09. GOVERNING LAW. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY NOTES DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY NOTES DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GRANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY NOTES DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

16



--------------------------------------------------------------------------------

SECTION 5.10. WAIVER OF RIGHT TO JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY NOTES DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY NOTES DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 6.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Indenture, any other Notes Document, any agreement with
respect to any of the Secured Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from the
Indenture, any other Notes Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

SECTION 5.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate with respect to
all Secured Obligations when all the outstanding Secured Obligations under the
Notes Documents (other than contingent indemnification obligations to the extent
not asserted) have been paid in full.

 

17



--------------------------------------------------------------------------------

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the release of a Subsidiary Party from its
Guarantee in accordance with the provisions of the Indenture; provided that such
portion of the Holders as shall be required by the terms of the Indenture to
have consented to such transaction (to the extent such consent is required by
the Indenture) shall have consented thereto and the terms of such consent did
not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral (other than
to another Grantor) that is permitted under Section 4.10 of the Indenture and
the Security Documents, or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
the Indenture, the security interest in such Collateral shall be automatically
released; provided, that such portion of the Holders as shall be required by the
terms of the Indenture to have consented to such transaction (to the extent such
consent is required by the Indenture) shall have consented thereto and the terms
of such consent did not provide otherwise.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence such termination or release and shall perform such other actions
reasonably requested by such Grantor to effect such release, including delivery
of certificates, securities and instruments. Any execution and delivery of
documents pursuant to this Section 5.13 shall be without recourse to or warranty
by the Collateral Agent.

SECTION 5.14. Intercreditor Agreements Govern. Notwithstanding anything herein
to the contrary, the lien and security interest granted to the Collateral Agent,
for the benefit of the Secured Parties, pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent and the other Secured
Parties hereunder are subject to the provisions of the Intercreditor Agreements.
In the event of any conflict or inconsistency between a provision of the Pari
Passu Intercreditor Agreement and this Agreement that relates solely to the
rights or obligations of, or relationships between, the Secured Parties and any
other First Lien Secured Parties (as such term is defined in the Pari Passu
Intercreditor Agreement), the provisions of the Pari Passu Intercreditor
Agreement shall control. So long as the Pari Passu Intercreditor Agreement is in
effect, any requirement in this Agreement to deliver any Collateral to the
Collateral Agent shall be satisfied by delivery of Collateral to the Applicable
Authorized Representative (as defined in the Pari Passu Intercreditor
Agreement). In the event of a conflict between the Pari Passu Intercreditor
Agreement and the other Intercreditor Agreements, the Pari Passu Intercreditor
Agreement shall control as between the holders of the First Lien Obligation
thereunder and holders of indebtedness governed by the other Intercreditor
Agreements.

SECTION 5.15. Additional Grantors. Each Restricted Subsidiary of the Company
that is required to enter into this Agreement pursuant to Section 4.16 of the
Indenture shall, upon execution and delivery by the Collateral Agent and such
Restricted Subsidiary of a Security Agreement Supplement, become a Grantor
hereunder with the

 

18



--------------------------------------------------------------------------------

same force and effect as if originally named as a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 5.16. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Security Documents, each Secured Party
(whether or not a signatory hereto) shall be deemed irrevocably (a) to consent
to the appointment of the Collateral Agent as its agent hereunder and under such
other Security Documents, (b) to confirm that the Collateral Agent shall have
the authority to act as the exclusive agent of such Secured Party for the
enforcement of any provisions of this Agreement and such other Security
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Security Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other Security
Document and (d) to agree to be bound by the terms of this Agreement and any
other Security Documents.

SECTION 5.17. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Company of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; to send verifications of Accounts to any Account Debtor; (d) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (e) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (f) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent, (g) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this

 

19



--------------------------------------------------------------------------------

Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes and (h) to make, settle and
adjust claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies and to make all determinations and
decisions with respect thereto; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be indemnified in
accordance with the provisions of the Indenture.

[Signature pages follow.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

WEST CORPORATION By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer

CLIENTTELL, INC.

CORPORATE CARE WORKS, INC.

HEALTH ADVOCATE, INC.

HUMAN MANAGEMENT SERVICES, INC.

NORTHERN CONTACT, INC.

RELIANCE HOLDING, INC.

RELIANCE INTERMEDIATE, INC.

RX ADVOCATE, INC.

TWENTY FIRST CENTURY COMMUNICATIONS OF CANADA, INC.

WELLCALL, INC.

WEST COMMAND SYSTEMS, INC.

WEST INTERACTIVE CORPORATION

WEST INTERACTIVE SERVICES CORPORATION

WEST IP COMMUNICATIONS, INC.

WEST RECEIVABLE SERVICES, INC.

WEST SAFETY COMMUNICATIONS OF VIRGINIA INC.

WEST SAFETY SERVICES, INC.

WEST SAFETY SOLUTIONS CORP.

WEST UNIFIED COMMUNICATIONS SERVICES, INC.

By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

ANNEX HOLDINGS HC, LLC By: Rubik Acquisition Company, LLC, its Member By: West
Corporation, its Member By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer CLIENTTELL
LAB, LLC By: ClientTell, Inc., its Member By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer RELIANCE
COMMUNICATIONS, LLC By: Reliance Intermediate, Inc., its Member By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer RUBIK
ACQUISITION COMPANY, LLC WEST FACILITIES, LLC WEST REVENUE GENERATION SERVICES,
LLC By: Reliance Intermediate, Inc., its Member By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

WEST CLAIMS RECOVERY SERVICES, LLC By: Reliance Intermediate, Inc., its Member
By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer WEST
TELECOM SERVICES HOLDINGS, LLC By Rubik Acquisition Company, LLC, its Member By
West Corporation, its Member By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer By Annex
Holdings HC, LLC, its Member By Rubik Acquisition Company, LLC, its Member By
West Corporation, its Member By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ Richard Prokosch

Name:   Richard Prokosch Title:   Vice President